Citation Nr: 1456385	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  08-19 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for idiopathic polyneuropathy of both lower extremities, to include as secondary to service-connected degenerative changes of the lumbar spine with history of herniated disc.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1951 to October 1955.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran initially requested a hearing before the Board in his May 2008 VA Form 9 substantive appeal.  However, in March 2014, the Veteran's representative submitted a statement indicating that the Veteran wished to cancel his request for a Board hearing and for his appeal to be certified to the Board.  As such, the Veteran's prior hearing request is withdrawn and the Board will proceed to adjudicate the Veteran's claim on appeal.  38 C.F.R. § 20.704(e) (2014).  

This matter was previously remanded by the Board in June 2014.  As discussed below, there has been substantial compliance with the requested development, such that no further remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's idiopathic polyneuropathy of both lower extremities did not have onset during active service, is not etiologically related to active service, and is not caused or aggravated by service-connected degenerative changes of the lumbar spine with history of herniated disc.  


CONCLUSION OF LAW

The criteria for service connection for idiopathic polyneuropathy of both lower extremities, to include as secondary to service-connected degenerative changes of the lumbar spine with history of herniated disc, have not been met.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice regarding the Veteran's service connection claim in a letter sent to the Veteran in November 2006.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records and VA treatment records and associated these records with the claims file.  

The Veteran was first afforded a relevant VA examination in December 2006.  Thereafter, he questioned the adequacy of the examination and reported that the examiner not examine him but instead only asked questions about his condition.  Therefore, the Veteran was subsequently provided an additional VA examination in January 2007.  

As noted above, this matter was previously remanded by the Board in June 2014, specifically to obtain an addendum opinion to clarify the rationale offered in the January 2007 opinion and to address the potential for aggravation under a theory of secondary service connection.  Following the Board remand, a VA examination was conducted in October 2014, wherein the examiner reviewed the entire claims file, considered the Veteran's medical history, and provided an opinion which was supported by a rationale and which addressed the directives of the June 2014 Board remand.  Given this, the Board finds there has been substantial compliance with the requested development.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  Moreover, the Veteran has not challenged the adequacy of the October 2014 VA examination.  Therefore, the Board finds that the examinations and opinions, when read together and considered as a whole, are adequate to decide the Veteran's claim on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any outstanding evidence relevant to his claims on appeal.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Idiopathic polyneuropathy, lower extremities  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including organic diseases of the nervous system, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show the following:  (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b) (2014).  

The Veteran claims entitlement to service connection for idiopathic polyneuropathy of both lower extremities as secondary to his service-connected degenerative changes of the lumbar spine with history of herniated disc.  The Veteran was granted service-connection for degenerative changes of the lumbar spine with history of herniated disc in an October 1975 RO decision.  In August 2006, he filed a claim for service connection for neuropathy of his bilateral lower extremities.  Subsequently, he was first diagnosed with idiopathic polyneuropathy of both lower extremities at the January 2007 VA examination.  His July 2007 notice of disagreement (NOD) asserted that his diagnosed idiopathic polyneuropathy of both lower extremities was secondary to his service-connected degenerative changes of the lumbar spine with history of herniated disc.  

As an initial matter, the Board notes that service treatment records are negative for complaints, treatment, or diagnosis of idiopathic polyneuropathy of both lower extremities, or any chronic or recurrent symptoms of this disorder.  A service enlistment examination in December 1951 documents a normal clinical examination of the Veteran's lower extremities and neurologic system, and the Veteran reported he was in good health with no reported symptoms of lower extremity neuropathy.  
Beginning in mid-1954, the Veteran complained of pain in his back and legs; this continued into December 1954, when the condition was diagnosed as a herniated lumbosacral disc.  A physical examination at that time found that Lasegue signs were normal, with some pain in the back radiating into the left thigh, minimal diminished left ankle reflex with no other reflex changes, and no sensory changes.  In January 1955, the Veteran was discharged to duty, sufficiently recovered.  Notably, an October 1955 separation exam documents normal clinical findings of the Veteran's lower extremities and neurologic system.  

Thereafter, as mentioned above, a diagnosis of idiopathic polyneuropathy of both lower extremities was not made until the January 2007 VA examination.  At that time, the examiner noted that the Veteran's existing symptoms of low back pain and radiating pain into both legs were related to his service-connected lumbar disc condition.  However, the examiner also separately diagnosed idiopathic polyneuropathy which resulted in stocking hypalgesia and absent ankle jerks, which were not related to the Veteran's lumbar disc condition and which did not appear because of his military service; rather, they appeared to be due to idiopathic causes.  

As noted above, following the June 2014 Board remand, the Veteran was afforded a subsequent VA examination in October 2014 which was conducted by the same VA examiner as the January 2007 examination.  At that time, the examiner reviewed the claims file and obtained a history from the Veteran, noting that his chronic low back pain began after his military service, during which time he had worked on a farm for twenty years and held various other jobs until retirement in 2000.  After a physical examination, the examiner reported that the Veteran had not had back surgery and used a cane and walker for his low back pain.  

The examiner specifically opined that the Veteran's idiopathic polyneuropathy was of recent origin, about ten to fifteen years prior, starting after the Veteran's retirement in 2000; therefore it was not related to his active service over forty years prior.  He noted that the condition, which was first detected upon the prior January 2007 examination, had not changed since that time.  He further opined that the Veteran's neuropathy was "toxic-metabolic" in etiology, and given such etiology and the length of time between service discharge and when the condition first manifested, it was not caused, aggravated, or affected by his service-connected lumbar spine condition.  

Notably, the Veteran does not allege recurrent or continuous symptoms of idiopathic polyneuropathy during service and since service discharge.  Moreover, there is no competent evidence that his idiopathic polyneuropathy first manifested during active service or within one year of service discharge.  Therefore, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.303(a)-(b), 3.307, 3.309; Walker, 708 F.3d 1331.  

It is clear that the Veteran has been diagnosed with a current disability of idiopathic polyneuropathy of his lower extremities.  The next question with respect to direct service connection is whether the Veteran incurred or aggravated this disability during his active service.  

As noted above, the January 2007 and October 2014 VA examiner found that the Veteran's idiopathic polyneuropathy was not related to his active service, given that it began over forty years after active service.  Moreover, he also opined that the disability was "toxic-metabolic" in etiology; therefore, given the etiology and length of time between active service and when it first manifested, it was not caused by or aggravated by the Veteran's service-connected lumbar spine condition.  

No competent medical opinions are of record to counter the negative nexus opinion of the January 2007 and October 2014 VA examiner.  The Board acknowledges that the Veteran is competent to report symptoms and observations as he experiences them through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to provide an etiological opinion linking his currently diagnosed idiopathic polyneuropathy to his active service or to a service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The determination of the etiology of a complex neurologic disease requires medical expertise that the Veteran fails to possess.  Therefore, to the extent that the Veteran's statements allege a nexus relationship between his current idiopathic polyneuropathy and his active service or his service-connected lumbar spine disability, the Board finds that such statements are of little probative value.  

In sum, there is no competent evidence of record indicating that the Veteran's idiopathic polyneuropathy of his lower extremities is due to active service, or that it is caused by or aggravated by his service-connected lumbar spine disability.  Rather, the weight of the competent and probative evidence establishes that the Veteran's idiopathic polyneuropathy of his lower extremities is not due to active service, and not proximately due to or aggravated by his service-connected lumbar spine disability.  As a preponderance of the evidence is against the claim for service connection for the Veteran's idiopathic polyneuropathy of both lower extremities, to include as secondary to service-connected degenerative changes of the lumbar spine with history of herniated disc, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for idiopathic polyneuropathy of both lower extremities, to include as secondary to service-connected degenerative changes of the lumbar spine with history of herniated disc, is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


